Title: From Alexander Hamilton to Caleb Swan, 3 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N. York Oct. 3d. 1799
          
          I am favored by with your letter of the 2d. Inst.
          From what I have heard of the character of Major Stevenson I have reason to think as well as from the character you have received of him I am under fully persuaded that the choice would be well bestowed—but as he at present belongs to a Regiment destined to form a part of General Pinckney’s command, I would ad suggest to you, the propriety of a measure which would better accord with my general arrangement, namely, him appointing him to act in the District in which his Regt. is stationed. This would better accord with my General Arrangement; I would advise you to inform and on this plan it will be proper for you to write to General Pinckney on the subject who is now at Rhode-Island.
          With great consideratn. &c
          C. Swan P. Mr. Genl.
        